Wxly, J.
The defendant appeals from the judgment recovered by the plaintiff against him for $952 78 on a warrant drawn by the school directors of the eighteenth public school district, parish of Assumption, on the parish treasurer, dated thirty-first December, 1865.
We do not see any cause of action against the defendant. He never employed the plaintiff to teach the public school he claims to have taught in the parish of Assumption in the years 1862, 1863 and 1864, for which the warrant was given, and the corporation of which ho is president was not then in existence. Nor is it the successor of the school board which existed in that parish prior to the Constitution of 1868. It is we^. settled that the powers of corporations of this character extend no further than the provisions of the act creating them. Act No. 6, approved sixteenth of March, 1870, and act No. 8, approved twenty-fifth of February, 1871, which created the present public school system, will be searched in vain to find any authority conferred on the defendant to settle claims of the kind declared on by the plaintiff. It is made no part of his duty to pay the outstanding liabilities *94of former school directors, or any claims held by teachers prior to the acts of 1870 and 1871. On the contrary, the law in express terms provides that all such claims “ shall be examined by the State Board of Public Education and referred by them to the next General Assembly." Section 31, Act No. 6 of extra session of 1870.
We can find in the record nothing to authorize judgment against the defendant, the president of the board of school directors of the parish of Assumption. Because the plaintiff ought to have a legal remedy to the legal obligation which he claims to exist in his behalf, is no-reason why he should enforce it against the defendant, a stranger thereto, and who is no more liable than other persons in the parish of Assumption. The school board ought not to be compelled to apply the money confided to it to any other purpose than that directed by law, and this court will not require it to be done.
Let the judgment appealed from be annulled, and let the plaintiff’s demand be rejected, with costs of both courts.